

[a1074effectivenessmem_image1.jpg]
Exhibit 10.74


Date: February 15, 2013


To: Solana Resources Ltd


From: Wells Fargo Bank NA


Subject: February 2013 Interim Borrowing Base Redetermination – Effectiveness
Memo




Pursuant to Section 2.07 of the Credit Agreement dated July 30, 2010 for Solana
Resources Ltd (“Solana”), the Administrative Agent hereby provides notice that
the Borrowing Base amount for Solana has been increased to $100,000,000 and is
now effective (as of February 15, 2013) until the next scheduled borrowing base
redetermination.


Final allocations are as follows:


Gran Tierra Energy Lender Allocations










Total Allocation


Lender
 
$
 
%


Wells Fargo Bank
 
$100,000,000.00
 


100.00%


Total
 


$100,000,000.00
 


100.00%




